Title: To John Adams from John Williams, 27 June 1778
From: Williams, John
To: Adams, John


     
      Sir
      Downing Street No. 4 27th. June 1778
     
     Tho I have not the honor of a Parsonal acquaintance yet from your high Station and Character, and the Genteel as well as faithful conduct, you have Shewn to my Son who had the happiness of being Several years under your tuition, I take the liberty of Addressing you at this time, to express my Grateful Sense of your Goodness to him, and the Satisfaction I feel on hearing of your Safe arrival in France, and to congratulate you on the happy prospect of returning Peace Liberty and Safety to the Country that gave us birth I mean the united States, where my best Affections ever were, and ever well be centered. I also beg the favour to be informed, should you have any opportunity by a Safe hand, whither you know any thing of my Son’s welfere and Family’s, as I have not had any certain intilligence from any of them Since I was last in Paris near a year go.
     The Bearer Mr. Jona. Simpson who left Boston with Genl. Howe, having unhappyly from his youth, and inexperence, tho naturally of a Good Disposition been induced to address a late detestable, and Jusly detested Govr. but being now a True penitent, and wishing most earnestly to return to his Country and to his Allegiance, is Going to Paris to beg the best Advice upon this important business, and I am Sure he will be happy to be hon­ ored with your Directions. If he Should return to England I would beg to be favourd by him with what you may know of my Family. I shall leave this Kingdom as soon as a matter I have in Law can be Settled which I am in daily expectation of and indeed I have for Some Months past. I hope however it will be settled this Term. Therefore Should you have any commands here I shall be happy to receive them.
     I am most Sincerely wishing you health & all posseble happiness Sir, Your much Obd. & Obld. Humble Servant
     
      Jno. Williams
     
     
      NB. Since I have wrote this above the news is Just arrived of three Ships of war belonging to France having been taken, by the English Fleet that Saild a few days ago under the command of Ad. Keppel on account of which Mr. Jona. Simpson has layd aside his intentions of going to Paris, and as my Friend who is an native of France is Just Seting out I have not time to Copy this over. Yrs. as before
     
     JW
    